Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-12-00612-CR

                                       Raymond SANDOVAL,
                                            Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CR-3045
                            Honorable Angus McGinty, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 7, 2012

DISMISSED FOR WANT OF JURISDICTION

           On April 14, 2010, appellant was placed on community supervision for a period of three

years.      On February 7, 2012, the State filed a motion to revoke appellant’s community

supervision; it subsequently filed two supplements to the pending motion. The trial court entered

an order on August 1, 2012 continuing appellant on community supervision, but modifying the

conditions of community supervision by ordering appellant to enter a residential treatment

program. Appellant filed a notice of appeal from the trial court’s order modifying the conditions
                                                                                   04-12-00612-CR


of his community supervision. This court does not have jurisdiction to consider an appeal from

an order altering or modifying the conditions of community supervision. See Basaldua v. State,

558 S.W.2d 2, 5 (Tex. Crim. App. 1977); Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.—

San Antonio 1995, no pet.). On October 1, 2012, this court issued an order for appellant to show

cause within ten days explaining why this appeal should not be dismissed for lack of jurisdiction.

Appellant’s counsel has filed a written response agreeing that this appeal should be dismissed.

Accordingly, this appeal is dismissed for lack of jurisdiction.



                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-